DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Trevor Grove on 3/8/2022.
The application has been amended as follows:
Cancel claims 12/ 14-18/ 24/ 26-30. 

Allowable Subject Matter
Claims 1/ 3-10/ 19-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a magnet assembly with at least one gap between the magnet pieces, wherein the assembling includes selecting a respective width for each at least one gap, wherein the magnet pieces of the magnet assembly are arranged linearly, wherein the at least one gap comprises a plurality of gaps with at least one center gap, and wherein the widths of the gaps are based on a function of a magnetic field at a location along the magnetic assembly, a baseline magnetic field at the center of the magnetic assembly, and a gap that provides the baseline .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837